603 F.2d 859
U. S.v.Morales*
No. 79-5208
United States Court of Appeals, Fifth Circuit
9/14/79

1
S.D.Fla.


2
AFFIRMED***


3
The Fifth Circuit by rule sets forth criteria for publication, provides for affirmance without opinion in certain circumstances, and directs that if an unpublished opinion is cited, a copy shall be attached to each copy of the brief.  Fifth Circuit Rules, Rule 47.5, 28 U.S.C.A.)



*
 Summary Calendar case; Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


***
 Opinion contains citation(s) or special notations